Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of the Estate of                  )
                                                )   Supreme Court No. S-15561
JAMES V. SEWARD.                                )
                                                )   Superior Court No. 3AN-13-02105 PR
                                                )
                                                )   OPINION
                                                )
                                                )   No. 7260 – July 20, 2018

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Erin B. Marston, Judge.

              Appearances: Vincent E. Mock and Gaylene L. Mock, pro
              se, Lexington, Kentucky, Appellants. Donna C. Willard,
              Law Offices of Donna C. Willard, Personal Representative of
              the Estate of James V. Seward, Anchorage, Appellee. Dario
              Borghesan, Assistant Attorney General, Anchorage, and
              Jahna Lindemuth, Attorney General, Juneau, for Amicus
              Curiae State of Alaska.

              Before: Stowers, Chief Justice, Winfree, Maassen, Bolger,
              and Carney, Justices.

              WINFREE, Justice.

I.    INTRODUCTION
              A man asserted in a probate proceeding that he was the decedent’s son and
requested a paternity determination. The personal representative opposed the request,
arguing that a paternity determination could not be made in a probate proceeding and that
this particular paternity determination was barred by a statute of limitations. The
superior court agreed that probate proceedings were not appropriate for paternity
determinations and rejected the man’s request, but it did not rule on the statute of
limitations issue. The court later determined that the man was not an interested person
to the probate proceeding and barred him from further participation.
             On appeal, we held that paternity determinations can be made in probate
proceedings; we then requested supplemental briefing on the statute of limitations issue.
We now hold that a paternity determination request during a probate proceeding is not
barred by any statute of limitations, and we remand for further proceedings consistent
with this and our earlier decision.
II.   FACTS AND PROCEEDINGS1
             James V. Seward died in Anchorage in May 2013 at the age of 90.2 Seward
had executed a September 11, 2008 will appointing a personal representative and
declaring that he had no spouse or children.3 Seward’s will was admitted for informal
probate in September 2013.4
             In October 2013 Vincent Mock and his mother, Gaylene Mock, began
efforts in the probate proceeding to establish that Seward was Vincent’s father.5 Gaylene
argued that she was a creditor of the estate, seeking back child support for raising




      1
            We set forth the full facts of this case in Estate of Seward, 401 P.3d 976,
979-82 (Alaska 2017).
      2
             Id. at 979.
      3
             Id.
      4
             Id.
      5
             Id.

                                           -2-                                     7260

Vincent.6 Vincent argued that the will was invalid and he was entitled by intestate
succession to the entire estate, or, alternatively, that he was a pretermitted heir and
entitled to a portion of the estate.7 The superior court ruled that paternity determinations
could not be made in probate proceedings and rejected Vincent’s requests.8 The superior
court eventually ruled that Gaylene and Vincent were not interested persons to the
probate proceeding and precluded them from making any further filings.9
              Gaylene and Vincent appealed. We affirmed in part in Estate of Seward,
holding that Gaylene’s creditor claim was barred by the statute of limitations and that
Vincent was not entitled to intestate succession or relief as a pretermitted heir.10 But we
also held that paternity determinations can be made in probate proceedings and that, as
Vincent also had suggested, he might be entitled to a statutory exempt property
allowance if he were Seward’s son.11 We ended our decision by noting we would order
supplemental briefing on whether Vincent’s paternity determination for a statutory
allowance might be barred by a statute of limitations, because the personal representative
had argued in the superior court that all of Vincent’s claims were so barred.12 We did




       6
              Id. at 980.
       7
              Id. at 979.
       8
              Id. at 980-82.
       9
              Id. at 982.
       10
              Id. at 984-87.
       11
              Id. at 983, 988.
       12
              Id. at 989-90.

                                            -3-                                       7260

so,13 and also asked the State of Alaska to file an amicus curiae brief. We thank the State
for its participation in this appeal.
III.	 STANDARDS OF REVIEW
               How to interpret a statute is a legal question.14 Whether a statute of
limitations applies to a paternity determination is also a legal question.15 We answer
legal questions using our independent judgment, “adopting the rule of law most
persuasive in light of precedent, reason, and policy.”16
IV.	     DISCUSSION
         A.	   A Paternity Determination In A Probate Proceeding Is Not A Separate
               Cause Of Action Subject To A Statute Of Limitations.
               The first step in evaluating a statute of limitations defense is to examine the
claim sought to be barred. We therefore begin our analysis by examining the exempt
property allowance statute, AS 13.12.403.
               This statute provides that when the decedent has no surviving spouse, “the
decedent’s children” are “entitled from the estate to a value, not exceeding $10,000 in


         13
               Estate of Seward, No. S-15561 (Alaska Supreme Court Order, July 7,
2017).
         14
            State, Office of Pub. Advocacy v. Estate of Jean R., 371 P.3d 614, 618
(Alaska 2016).
         15
              See Moffit v. Moffitt, 341 P.3d 1102, 1104 (Alaska 2014) (“[W]e review de
novo questions regarding the applicable statute of limitations, the interpretation of that
statute, and whether that statute bars a claim.” (alteration in original) (quoting Gefre v.
Davis Wright Tremaine, LLP, 306 P.3d 1264, 1271 (Alaska 2013))); see also Grober v.
State, Dep’t of Revenue, Child Support Enf’t Div. ex rel. C.J.W., 956 P.2d 1230, 1232
(Alaska 1998) (reviewing de novo whether statute of limitations barred paternity action).
         16
            GEICO v. Gonzalez, 403 P.3d 1153, 1160 (Alaska 2017) (quoting
ConocoPhillips Alaska, Inc. v. Williams Alaska Petroleum, Inc., 322 P.3d 114, 122
(Alaska 2014)).

                                             -4-	                                       7260

excess of security interests in the items, in household furniture, automobiles, furnishings,
appliances, and personal effects.”17 Seward was not survived by a spouse; Vincent
therefore is entitled to the allowance if he can show that he is one of “the decedent’s
children.” The exempt property allowance statute does not define “children,” but the
probate code generally defines “child” to include “an individual entitled to take as a child
. . . by intestate succession from the parent whose relationship is involved.”18 We
therefore look to the probate code mechanism for establishing the parent-child
relationship for purposes of intestate succession, AS 13.12.114, to determine whether
Vincent could be a child under that provision.19
              Alaska Statute 13.12.114(a) provides:         “[F]or purposes of intestate
succession by, through, or from a person, an individual is the child of the individual’s
natural parents, regardless of their marital status, and the parent and child relationship
may be established as indicated under AS 25.20.050.” Alaska Statute 25.20.050 in turn
provides: “A child born out of wedlock is legitimated and considered the heir of the
putative parent when . . . the putative parent is determined by a superior court without



       17
              AS 13.12.403.
       18
              AS 13.06.050(5).
       19
              The personal representative argues that we should not apply AS 13.12.114
here because its “for purposes of intestate succession” language can apply only to
decedents without valid wills, and Seward had a valid will. It is true that “intestate
succession” is usually understood as the statutory process for distributing an estate when
a decedent left no will. But, as already discussed, the probate code includes individuals
who may take by intestate succession in its class of exempt property allowance
beneficiaries, so we must decide whether Vincent is such an individual by applying
AS 13.12.114. We decline to adopt the personal representative’s suggestion that the
legislature provided a path for some, but not all, children born out of wedlock to prove
their parentage, dependent only on whether a parent executed a valid will.

                                            -5-                                       7260

jury or by another tribunal, upon sufficient evidence, to be a parent of the child.”20
Finally, AS 13.12.114(d) qualifies: “To the extent there is a conflict between this section
and either AS 25.20.050 or AS 25.23.130, this section controls.”
              Examining these various statutes together, Vincent’s assertion of a right to
the exempt property allowance turns on whether Seward is one of Vincent’s “natural
parents” under AS 13.12.114. We must therefore decide whether the language of
AS 13.12.114 creates its own cause of action distinct from Vincent’s assertion of right
to the exempt property allowance. If it does, we will treat Vincent’s paternity
determination request as stating a separate cause of action and apply the appropriate
statute of limitations to that action.
              The plain language of AS 13.12.114 is best read as creating a procedure for
establishing paternity, not as a separate cause of action. The statute begins with the
phrase “for purposes of intestate succession.” These words show that the statute is
concerned with paternity to determine inheritance, not paternity for its own sake. Then
the words “may be established as indicated under” provide a procedure for determining
paternity — the procedure in AS 25.20.050. That statute is also procedural in nature,
allowing a superior court to legitimate a child “without jury” and “upon sufficient
evidence.”21 Alaska Statute 25.20.050 contemplates specific fact-finding rather than a
general cause of action: subsection (e) refers to genetic testing “in proceedings in which
paternity is contested”; subsection (g) refers to “an action where paternity is contested”;
and subsection (a) refers simply to a “determin[ation] by a superior court without jury
or by another tribunal.” Thus, both the plain language of AS 13.12.114 and the language
of AS 25.20.050, incorporated by reference, are best read as defining the process a court


       20
              AS 25.20.050(a)(4).
       21
              See id.

                                            -6-                                      7260
must follow to determine heirs to whom an estate devolves, not as providing a cause of
action.
              The personal representative urges us to decide differently, arguing that
because Vincent must show that he is Seward’s child, Vincent must necessarily prove
his paternity in a separate action. We disagree with this analysis. Though outside the
probate context we have referred to paternity determinations as paternity “actions,”22 and
though there is a slim textual basis for such a conclusion,23 a distinct “paternity action”
usually refers to a child support proceeding and not a paternity determination in and of
itself.24 In that sense the paternity determination is only one element of the child support
claim, and a statute of limitations is relevant only because the child support claim itself
is subject to a statute of limitations.25         We never have described a paternity
determination, standing apart from a child support action, as a separate paternity “action”




       22
             See Grober v. State, Dep’t of Revenue, Child Support Enf’t Div., ex rel.
C.J.W., 956 P.2d 1230, 1232 (Alaska 1998) (“[The child] was under the age of majority
when the cause of action arose.” (emphasis added)).
       23
              See AS 25.20.050(h) (“The tribunal in a paternity action shall give full faith
and credit to a determination of a paternity made by another state.” (emphasis added)).
       24
             See Paternity Action, BLACK’S LAW DICTIONARY (10th ed. 2014) (“See
Paternity Suit.”); Paternity Suit, BLACK’S LAW DICTIONARY (10th ed. 2014) (“A court
proceeding to determine whether a person is the father of a child (esp. one born out of
wedlock), usu. initiated by the mother in an effort to obtain child support.” (emphasis
added)).
       25
             See Heustess v. Kelley-Heustess, 259 P.3d 462, 468-69 (Alaska 2011)
(“[Alaska Statute 09.10.100] applies to [this] claim for child support . . . .”).

                                            -7-                                       7260

subject to a statute of limitations, and we will not do so now to interpret AS 13.12.114
as creating its own cause of action.26
              Vincent was not required to bring a separate paternity cause of action to
assert his right to the exempt property allowance.
       B.	    Vincent Asserted His Right To The Exempt Property Allowance
              Within The Probate Code’s Time Limits.
              Having decided that Vincent did not need to bring a separate paternity suit,
the only remaining question is whether he timely asserted his right to the exempt
property allowance. We conclude that he did.
              There are two relevant time bars in the probate code. First, the non-claim
statute provides that any “claim[] against a decedent’s estate that arise[s] at or after the
death of the decedent” is barred “within four months after it arises.”27 Second, the estate-
closing statutes limit the liability of the estate, distributees, and personal representative
after the estate has closed.28 Neither time bar applies to Vincent.
              The non-claim statute does not apply to the exempt property allowance.
We have previously held that “family allowances” in the probate code are not “claims”




       26
              It seems likely that AS 25.20.050 itself should also be characterized as
providing the procedure for establishing paternity for other causes of action. As we
explained above, paternity determinations can be considered elements of a cause of
action, rather than as distinct causes of action in and of themselves. But we do not have
to resolve this question to decide this case because AS 13.12.114(d) provides that any
“conflict between this section and . . . AS 25.20.050” is controlled by AS 13.12.114, and
we do not interpret AS 13.12.114(a) as creating a separate cause of action.
       27
              AS 13.16.460(b)(2).
       28
              See AS 13.16.625-.645.

                                            -8-	                                       7260

within the meaning of AS 13.06.050.29 We therefore now hold that assertions of right
to the exempt property allowance are not “claims against a decedent’s estate” within the
meaning of AS 13.16.460(b).30
              Vincent asserted his right to the exempt property allowance while the estate
was still open. The estate-closing statutes therefore do not apply to him.
              The only remaining possible time bar is a statute of limitations from the
code of civil procedure. The personal representative argues that Vincent’s claim is
barred by such a statute because his claim accrued at his birth. But statutes of limitations
are not at issue here; assuming arguendo that a right to the exempt property allowance
is a cause of action subject to a statute of limitations,31 the cause of action would have
accrued at Seward’s death, not Vincent’s birth.32 Even if we applied the personal
representative’s proposed two-year limitations period to Vincent’s claim, Vincent would
have been within the limitations period because Seward died in 2013 and Vincent

       29
              See In re Hutchinson’s Estate, 577 P.2d 1074, 1075-76 (Alaska 1978).
       30
              Alaska Statute 13.06.050 contains general definitions for the probate code
and provides that its definitions apply “[s]ubject to additional definitions” or “unless the
context otherwise requires.” Alaska Statute 13.16.460 does not contain any “additional
definitions,” and the context does not require a different definition of “claim.” We are
therefore bound to follow our holding in Hutchinson in this appeal.
       31
              We note that this exception should not be taken for granted; AS 09.10.010
provides that “[a] person may not commence a civil action except within the periods
prescribed in this chapter after the cause of action has accrued, except when, in special
cases, a different limitation is prescribed by statute.” (Emphasis added.) The probate
code’s unique time bars likely are one such “special case.”
       32
               See Christianson v. Conrad-Houston Ins., 318 P.3d 390, 396 (Alaska 2014)
(“A statute of limitations usually begins to run upon the occurrence of the last element
essential to the cause of action.”). The exempt property allowance does not come into
existence until there is a “decedent”; a child is not entitled to the allowance while the
parent is alive. AS 13.12.403.

                                            -9-                                       7260

asserted his rights the same year. Vincent’s claim is not time-barred by a statute of
limitations.
               C.    Remand Is The Appropriate Disposition.
               Because Vincent is not entitled to the exempt property allowance unless he
establishes Seward’s paternity, we remand the case to the superior court for a paternity
determination in conformity with AS 13.12.114. The personal representative urges us
not to remand, arguing that AS 25.20.050 requires a DNA match “probability of 95% or
higher” to establish paternity and that Vincent cannot meet the burden of proof. But the
personal representative’s interpretation is incorrect; a 95% probability only creates a
presumption of parentage that may be rebutted by clear and convincing evidence.33 In
fact, genetic testing is not required by AS 25.20.050(a) to establish parentage; it need
only be considered if offered.34 On remand Vincent may attempt to prove paternity in
conformity with AS 13.12.114 and AS 25.20.050 even without genetic testing results,
if such results are unavailable.
V.     CONCLUSION
               We REVERSE the superior court’s ruling that Vincent may not seek a
paternity determination in the probate proceeding and REMAND for further proceedings
consistent with this and our earlier opinion.




       33
              See AS 25.20.050(d) (“[A] genetic test described in this subsection that
establishes a probability of parentage at 95 percent or higher creates a presumption of
parentage that may be rebutted only by clear and convincing evidence.”).
       34
                See AS 25.20.050(e) (providing that court shall order testing “upon request
of . . . a party,” not in all cases (emphasis added)).

                                           -10-                                      7260